Name: 2000/626/EC: Commission Decision of 13 October 2000 concerning the non-inclusion of chlozolinate in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (notified under document number C(2000) 3007) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  marketing;  agricultural policy;  deterioration of the environment;  means of agricultural production
 Date Published: 2000-10-18

 Avis juridique important|32000D06262000/626/EC: Commission Decision of 13 October 2000 concerning the non-inclusion of chlozolinate in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (notified under document number C(2000) 3007) (Text with EEA relevance) Official Journal L 263 , 18/10/2000 P. 0032 - 0033Commission Decisionof 13 October 2000concerning the non-inclusion of chlozolinate in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance(notified under document number C(2000) 3007)(Text with EEA relevance)(2000/626/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), as last amended by Commission Directive 97/73/EC(2),Having regard to Commission Regulation (EEC) No 3600/92 of 11 December 1992 laying down the detailed rules for the implementation of the first stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC concerning the placing of plant protection products on the market(3), as last amended by Regulation (EC) No 1199/97(4), and in particular Article 7(3a)(b) thereof,Whereas:(1) Commission Regulation (EC) No 933/94(5), as last amended by Regulation (EC) No 2230/95(6) has laid down the active substances of plant protection products, designated by the rapporteur Member States for the implementation of Regulation (EEC) No 3600/92 and identified the notifiers for each active substance.(2) Chlozolinate is one of the 90 active substances covered by the first stage of the work programme provided for in Article 8(2) of Directive 91/414/EEC.(3) In accordance with Article 7(1)(c) of Regulation (EEC) No 3600/92, Greece, being the designated rapporteur Member State, submitted to the Commission, on 3 November 1997 the report of its assessment of the information submitted by the sole notifier in accordance with the provisions of Article 6(1) of this Regulation.(4) The submitted report has been reviewed by the Member States and the Commission within the Standing Committee on Plant Health. This review was finalised on 30 November 1999 in the format of the Commission review report for chlozolinate, in accordance with the provisions of Article 7(6) of Regulation (EC) No 3600/92.(5) It has appeared from the assessments made that the submitted information is not sufficient to demonstrate that plant protection products containing the active substance concerned satisfy the requirements laid down in Articles 5(1)(a) and (b) and 5(2)(b) of Directive 91/414/EEC.(6) The sole notifier informed the Commission and the rapporteur Member State that it no longer wished to participate in the programme of work for this active substance. Therefore, further information required to fully comply with the requirements of Directive 91/414/EEC will not be submitted.(7) Therefore, it is not possible to include this active substance in Annex I to Directive 91/414/EEC.(8) A period of grace for disposal, storage, placing on the market and use of existing stocks in accordance with the provisions of Article 4(6) of Directive 91/414/EEC has to be provided.(9) This Decision does not prejudice any action the Commission may undertake at a later stage for this active substance within the framework of Council Directive 79/117/EEC(7).(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Chlozolinate is not included as active substance in Annex I to Directive 91/414/EEC.Article 2The Member States shall ensure:1. that authorisations for plant protection products containing chlozolinate are withdrawn within a period of six months from the date of adoption of the present Decision;2. that from the date of adoption of the present Decision no authorisations for plant protection products containing chlozolinate will be granted or renewed under the derogation provided for in Article 8(2) of Directive 91/414/EEC.Article 3Member States shall grant a period of grace for disposal, storage, placing on the market and use of existing stocks in accordance with the provisions of Article 4(6) of Directive 91/414/EEC, which is as short as possible and not longer than 18 monhts from the date of the adoption of the present Decision.Article 4This Decision is addressed to the Member States.Done at Brussels, 13 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 353, 24.12.1997, p. 26.(3) OJ L 366, 15.12.1992, p. 10.(4) OJ L 170, 28.6.1997, p. 19.(5) OJ L 107, 28.4.1994, p. 8.(6) OJ L 225, 22.9.1995, p. 1.(7) OJ L 33, 8.2.1979, p. 36.